Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, 14-23, 25-34, and 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses coding video data, the method comprising: forming an inter-prediction block for a current luminance block of video data; forming an intra-prediction block for the current luminance block of the video data; determining whether a first neighboring block to the current luminance block is intra-prediction coded; determining whether a second neighboring block to the current luminance block is intra-prediction coded; determining, based on whether at least one of the first neighboring block or the second neighboring block is intra-prediction coded, a first weight and a second weight; applying the first weight to the inter-prediction block and the second weight to the intra-prediction block; combining the first weighted inter-prediction block and the second weighted intra- prediction block to form a prediction block for the current luminance block; and coding the current luminance block using the prediction block, wherein determining whether the at least one of the first neighboring block is intra-prediction coded comprises determining whether the first neighboring block is coded according to a first intra- prediction mode other than intra-block copy or combined intra-inter prediction, and wherein determining whether the second neighboring block is intra-prediction coded comprises determining whether the second 

Most Pertinent Prior Arts:
NPL titled “Versatile Video Coding (Draft 3)”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486